Howard, J.
— The plaintiff in error did not appear in the original suit, in which he was defendant, but judgment was rendered against him on default.
By suffering judgment by default, a party may admit the justice of the claim, but he does not thereby admit the jurisdiction of the court, or the correctness of the proceedings to *252establish and enforce the claim. He may safely rest upon the assumption that, unless the process be legal, and the service sufficient, and the jurisdiction certain, no judgment will be rendered against him; or if from fraud, accident, or mistake, a judgment should be erroneously entered, that the whole may be revised on error. It would be a hard, and an unsafe rule to be established, that an erroneous judgment shall stand, unless objected to by an aggrieved party, in limine; or that a defendant who did not appear, but suffered default, had waived all right of objection to the proceedings against him, although they might involve errors of law, and of fact.
The rule, therefore, that a party who had the right of appeal, cannot bring error, is subject to qualifications. If he was not duly served with legal process, or was prevented from defending by fraud, or inevitable accident, or did not appear, when duly summoned, and an erroneous judgment has been rendered against him, on default, he may have remedy by a writ of error. Howard v. Hill, 31 Maine, 420; Thayer v. The Commonwealth, 12 Metc. 9; Monk v. Guild, 3 Metc. 373.
The first error assigned is, that the defendant, at the time when the action was commenced, and ever since, resided in the county of Aroostook; that the suit was brought to be tried before a justice of the peace, in the county of Somerset, and that the judgment sought to be reversed, was rendered by him in the county last mentioned. These facts were not controverted, but were in effect admitted by the plea.
By the statute of 1842, chap. 10, sect. 3, the action triable by a justice of the peace, could not have been commenced legally, only in the county where the defendant resided.
The judgment was rendered on the first count in the declaration, “being on the account annexed to the writ.” But it appears that the account annexed to the writ was not against the defendant in that suit, but against Maria Luce. So that judgment was rendered on a count in indebitatus assumpsit, against the party, for the indebtedness of another person having no apparent connection with the suit. This constitutes the substance of the second error alleged.
*253There is a mis-recital in the assignment of errors, of the amount of costs, which may be corrected by the record.
Both errors are well assigned, and the judgment against the plaintiff in error must be reversed.